Case 3:19-mj-00211-LRA Document1 Filed 08/05/19 Page 1 of 20

AO 106 (Rev. 04/10) Application for a Search Warrant

   

SOUTHERN DISTRICT OF MISSISSIPPI |

 

UNITED STATES DISTRICT COURT
for the Alig ~5 2019

|
Southern District of Mississippi j | A=
ba PY erates 2 DEPUTY
In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

A&B, INC
1842 Highway 43 North Pelahatchie, MS 39145
as described in Attachment A

APPLICATION FOR A SEARCH WARRANT

 

Case No. 3° ( MAM Li2A

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that | have reason to believe that on the following person or property (identify the person or describe the

property to be searched and give its location):
See Attachment A.
located in the Southern District of Mississippi , there is now concealed (identify the

 

person or describe the property to be seized):
See Attachment B.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
i evidence of a crime;
Mf contraband, fruits of crime, or other items illegally possessed;
© property designed for use, intended for use, or used in committing a crime;

© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
8 USC 1324(a) Unlawful Employment of Aliens

The application is based on these facts:

See affidavit of SA Anthony Todd Williams, Jr., which is attached and incorporated by reference herein.

a Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Gabti ode v1.0,

“Applicant 's signatute :

Anthony Todd Williams, Jr., SA HSI

Printed name and title

Sworn to before me and signed in my presence.
Date: 08/05/2019 Fark x ! C2.hes =
Judge's signature

City and state: Jackson, MS Linda R. Anderson, United States Magistrate Judge

Printed name and title

 
Case 3:19-mj-00211-LRA Document1 Filed 08/05/19 Page 2 of 20

IN THE UNITED STATES DISTRICT CouRT /
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI ' ~—
NORTHERN DIVISION (hae Rp

 

 

 

IN THE MATTER OF THE SEARCH OF : ;
A&B, INC. CaseNo. 3AM) An LRA
1842 HIGHWAY 43 NORTH, t
PELAHATCHIE, MS 39145 Filed Under Seal

AFFIDAVIT IN SUPPORT OF

AN APPLICATION FOR A SEARCH WARRANT

I, Anthony Todd Williams Jr., being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant to search the

following premises and seize the items listed in Attachment B:
a. The business is located at 1842 Highway 43 North, Pelahatchie,

Mississippi (MS) 39145, and its curtilage and outbuildings, appurtenances, and attached and
detached garages and vehicles and trailers located on such curtilage, including any and parking
lots; more particularly described in Attachment A.

Bi This affidavit sets forth facts establishing probable cause to believe that A & B,
Inc., and others are willfully and unlawfully employing illegal aliens in violation of Federal Law
and within the locations which are further described in Attachment A, currently exists those
items, set forth in Attachment B, which constitutes evidence, instrumentalities, contraband
and/or fruits of the violations.

3. I am a Special Agent with Homeland Security Investigations (“HSI”), within the
United States Immigration and Customs Enforcement (“ICE”). I am assigned to the Office of the

Resident Agent in Charge, Jackson, Mississippi. I have been trained specifically in the
Case 3:19-mj-00211-LRA Document1 Filed 08/05/19 Page 3 of 20

investigation and elements of federal crimes at the Federal Law Enforcement Training Center at
Glynco, Georgia. I hold Bachelors of Art and Masters of Science degrees in Criminal Justice
from the University of Southern Mississippi. I am also a graduate of the United States Border
Patrol Academy at the Federal Law Enforcement Training Center in Artesia, New Mexico. I
have approximately 10 years of experience as a federal law enforcement officer and criminal
investigator.

4. My experience as a federal law enforcement officer and criminal investigator
includes the investigation and prosecution of violations of criminal laws relating to unlawful
entry, employment, and physical presence in the United States of individuals subject to the
Immigration and Nationality Act. My current duties include conducting criminal investigations
of violations of Federal Statutes and administrative violations of the Immigration and Nationality
Act and Title 18 of the United States Code. As part of these duties, I have become involved in
the investigation of suspected violations of Title 8, United States Code, Section 1324(a),
Unlawful Employment of Aliens. Through formal and on the job training, I am experienced in
crimes involving the unlawful employment of aliens. I have participated in the execution of
numerous search warrants for documents and other evidence, including computers and electronic
media.

5. This affidavit is intended to show only that there is sufficient probable cause for
the requested warrant and does not set forth all of my knowledge about this matter. This
affidavit is based on my knowledge arising from my participation in this investigation and upon
information provided to me by other Homeland Security Investigations (HSI) agents, law

enforcement officers and government officials jointly participating in this investigation. Because
Case 3:19-mj-00211-LRA Document1 Filed 08/05/19 Page 4 of 20

this affidavit is being submitted for the limited purpose of establishing probable cause for the
issuance of a search warrant, it does not contain every fact known to me or other agents of HSI.

6. Section 274A of the Immigration and Reform Act of 1986 (IRCA) contains
provisions which require all employers to verify the employment eligibility of all new employees
hired after November 6, 1986. The Form I-9 (Employment Eligibility Verification), hereto
referred to as Form I-9, was developed for verifying that persons are eligible to work in the
United States. Employers must ensure the Form J-9 is completed every time a person is hired to
perform labor or services in return for wages or other remuneration. Any person who, during
any 12-month period, knowingly hires for employment at least 10 individuals with actual
knowledge that the individuals are unauthorized aliens is in violation of Title 8, United States
Code, Section 1324(a)(3)(A).

7. Intentional hiring of unauthorized aliens is a violation of Title 8, United States
Code, Section 1324a. A person or entity which engages in a pattern and practice of violations in
this Section shall be fined no more than $3000 for each unauthorized alien with whom such a
violation occurs, imprisoned for not more than six months for the entire pattern or practice, or

both, notwithstanding the provisions of any other Federal law relating to fine levels.

8. A person who violates Title 8, United States Code, Section 1324, subparagraph
(A) and in which the offense was done for the purpose of commercial advantage or private

financial gain is in violation of Title 8, United States Code, Section 1324(a)(1)(B)(i).

9. Intentional false statements, by making or using any false writing or document
knowing the same to contain any materially false, fictitious, or fraudulent statement on the Form

I-9 is a felony violation of Title 18, United States Code, Section 1001.
Case 3:19-mj-00211-LRA Document1 Filed 08/05/19 Page 5 of 20

10. The Form I-9 is comprised of three Sections. Section 1 is to be completed by the
employee at the time of hire. This Section contains the fields of name, address, date of birth,
social security number, and the attestation of the employee as to their immigration status in the
United States. Section 2 is to be completed by the employer and consists of three separate
columns for List A, List B, and List C documents. The employer is required to examine original
documents presented by an employee and then complete this Section within three (3) days of the
date the employment begins. Some documents such as United States Passports, Certificates of
Naturalization, Alien Registration Cards or Employment Authorization Cards establish both
identity and employment eligibility (List A). Other documents such as Drivers Licenses, and
Voter Registrations Cards establish identity only (List B), while documents such as Social
Security Cards and birth certificates establish employment eligibility only (List C). In order for
an employee to be deemed eligible to work by the employer, that employer must examine both
one (1) document from List A, or one document from List B and one document from List C. If
employees are unable to present the required document(s) within 3 business days of the date the
employment begins, they must present a receipt for the application for the document within three
business days. Employers must retain all I-9(s) for 3 years after the date of employment begins
or 1 year after the person’s employment is terminated, whichever is later. Section 3 is completed
by the employer to re-verify the employment authorization for current employees. When an
employee’s work authorization expires, employers are required to re-verify on the form I-9 not
later than the date the employee’s work authorization expires.

11. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of Title 8 and Title 18 of the United States Code

have been committed by A & B, Inc. and others. There is also probable cause to search the

4
Case 3:19-mj-00211-LRA Document1 Filed 08/05/19 Page 6 of 20

premises described in Attachment A for evidence of these crimes and contraband or fruits of
these crimes, as described in Attachment B.
PROBABLE CAUSE

12. A&B, Inc. is a chicken processing plant located at 1842 Highway 43 North,
Pelahatchie, Mississippi, 39145. According to the Mississippi Secretary of State’s website, A &
B, Inc. is a corporation in good standing that was incorporated on March 26, 2013 and is owned
Victor LIANG (identified by HSI as Huo You LIANG), LIANG is also the owner of P H Food,
Inc., in Morton, MS, which is the subject of another affidavit.

13. HSI Jackson, Mississippi, is investigating P H Food, Inc. in Morton, MS for
illegally employing subjects without work authorization in the United States. HSI Jackson has
recently received information from Confidential Informant (CI) SA-110-JA, an employee of P H
Food, Inc., who has provided reliable, credible and truthful information, illustrating that P H
Food, Inc. (a chicken processing company), is knowingly hiring and employing illegal aliens
and/or subjects without employment authorization from the Department of Homeland Security
(DHS). SA-110-JA, stated LIANG employs approximately 80 illegal aliens at the chicken
processing plant in Pelahatchie, and the plant only operates a dayshift. SA-110-JA also indicated
that the vast majority of the foreign nationals employed by A & B, Inc. are illegal aliens who are
using false biographical information.

INTERVIEW WITH CONFIDENTIAL INFORMANT

14. On April 29, 2019, Special Agent (SA) Todd Williams and ERO DO Francisco
Ayala provided SA-110-JA with a photograph of Salvador DELGADO. SA-110-JA identified
the subject as Salvador DELGADO, and stated he was a manager at A & B Inc., chicken

processing plant in Pelahatchie, MS.
Case 3:19-mj-00211-LRA Document1 Filed 08/05/19 Page 7 of 20

15.  OnJune 11, 2019, HSI/SA Todd Williams, SA William Lacey and ERO DO
Francisco Ayala conducted an interview of SA-110-JA at the HSI Jackson, MS office. During
the interview, SA-110-JA was provided with a photograph of a potential suspect associated with
A &B, Inc., and asked SA-110-JA to identify him. SA-110-JA was provided with a photograph
of Wei Bin LIANG (A#055 XXX XXX), a naturalized United States citizen born in China. SA-
110-JA identified the subject as “Sabrin,” and stated he currently works in the administrative
office at the chicken plant in Pelahatchie, MS (A & B, Inc.). MS Secretary of State (SOS)
records list Wei Bin LIANG as the Director, President, and Treasurer for A & B, Inc.

16. SA-110-JA stated that Victor LIANG is the owner of A & B, Inc. in Pelahatchie,
MS, however, the business is registered in another person’s name. SA-110-JA identified the
plant manager as Salvador DELGADO (Salvador DELGADO-Nieves) and stated the plant
employs approximately 80 total individuals on one shift. The plant’s shift is from 6:00am to 2:00
pm, however, some employees start working at 5:30 am. According to SA-110-JA,
approximately 70 of the 80 employees are illegal aliens from Guatemala and SA-110-JA
personally knows several of them. SA-110-JA stated that there is an employee who is a Mexican
national and who was previously deported from the United States through the Immigration and
Customs Enforcement (ICE) Jackson, MS office. SA-110-JA believes that the alien is a gang
member and is covered in tattoos (to include his face). SA-110-JA also identified another alien
who he/she believes is a Mexican national who is currently working at the chicken plant. SA-
110-JA identified the alien as Omar Martinez, and according to SA-110-JA the alien owns two
firearms, a 12 gauge shotgun and a handgun. Federal law prohibits aliens from possessing
firearms. ERO DO Francisco Ayala submitted the biographical information of Omar Martinez to

ICE and other law enforcement databases and found that Omar AVILES-Martinez was born on

6
Case 3:19-mj-00211-LRA Document1 Filed 08/05/19 Page 8 of 20

June 15, XXXX in Mexico. According to ICE databases, AVILES-Martinez is an alien, illegally
present in the United States, who was arrested by ICE Jackson, MS on August 3, 2012. On
January 1, 2018, AVILES-Martinez filed an application for a U visa with United States
Citizenship and Immigration Services (USCIS); this application has not been adjudicated and
AVILES-Martinez is not authorized to work in the United States.

17. SA-110-JA stated that Heather CARRILLO prepares the payroll for both, P H
Food, Inc. and A & B, Inc. chicken plants every two weeks. SA-110-JA indicated that
CARRILLO keeps the payroll of both companies in two separate laptop computers (one red and
the other is gray). SA-110-JA also mentioned a female named Iris PADILLA, and according to
him/her she works directly for Victor LIANG (owner of both plants). SA-110-JA stated that
PADILLA is in charge of providing employee information to the two payroll companies
responsible for the payroll of the employees for both plants.

18. SA-110-JA stated that A & B, Inc., processes an average of two and a half truck
loads of chicken and debones the chicken per shift. The deboned chicken is re-packaged at an
average of 1,500 boxes of chicken within the same shift to be shipped out.

19. SA-110-JA stated that both, PADILLA and CARRILLO, have knowledge of the
employee’s illegal status. SA-110-JA also stated that CARRILLO’s daughter, who he/she
identified as Nicole. Nicole has been positively identified as Latashia Tanyelle Walker through
investigative databases. According to SA-110-JA, Nicole currently works at the P H Food, Inc.
plant in Morton and is assigned to the plant’s office.

20. According to SA-110-JA, Salvador DELGADO is the person in charge of hiring
employees at the A & B, Inc., plant in Pelahatchie, MS. SA-110-JA explained that once Salvador

DELGADO hires an employee, he instructs CARRILLO to complete the required paperwork.
7
Case 3:19-mj-00211-LRA Document 1 Filed 08/05/19 Page 9 of 20

SA-110-JA stated that CARRILLO visits the A & B, Inc., plant twice a week or when Salvador
DELGADO calls/asks her to do so. SA-110-JA stated that just like in P H Food, Inc., the
employees of A & B, Inc., use their real names with a made-up social security numbers. The
payroll companies, as well as P H Food, Inc. and A & B, Inc. do not verify the authenticity of
their documents.

RECORDED CONVERSATION INVOLVING SA-110-JA AND HEATHER CARRILLO

21. On May 14, 2019, at approximately 10:32am, HSI SA Todd Williams, Brent
Young, Chip Carter, and ERO DO Francisco Ayala, conducted a recorded conversation between
SA-110-JA, an employee of P H Food, Inc., and P H Food, Inc. employee Heather CARRILLO
at the Morton, MS, chicken processing plant. The conversation was video, and audio recorded
for evidentiary purposes.

22. The following is a summary of the conversation and is not intended to be a
transcription. At approximately 10:42am, SA-110-JA, at the direction of agents, entered the
administrative building at the P H Food, Inc. processing plant. At approximately 10:56 am, SA-
110-JA and CARRILLO then started speaking about the A & B, Inc. plant in Pelahatchie, MS
asking for real “documents” (i.e., legitimate United States Immigration identification documents)
in order to be hired. CARRILLO stated that it was “Salvador” (Salvador DELGADO) who did
that and that he was throwing dirt (CARRILLO believes that Delgado has been trying to
persuade the company owner to terminate her and other supervisors so that he can assume their
position in P H Food, Inc and continue his illegal activities.) on them (referring to the plant in
Morton). SA-110-JA said that he/she was approached by 5 employees that asked if it was true
that they would have to buy new “papers” (i.e., legitimate United States Immigration

identification documents) to work at the Morton, MS plant. CARRILLO said that she was

8
Case 3:19-mj-00211-LRA Document1 Filed 08/05/19 Page 10 of 20

looking for some “papers” for “Iris”, but “Iris” wasn’t going anywhere because she was working
with “Victor” (Huo You LIANG) for a good time (duration of employment) and she was pretty
sure that he (referring to Salvador DELGADO) doesn’t want her to report him, because she
knows which of his people (referring to employees) are real and which does not exist (referring
to fraud on his part). (AGENT NOTE: agents believe that DELGADO has been embezzling
money from A & B, Inc., by reporting fraudulent names and social security numbers to payroll

and retaining the proceeds for himself.)

23. | CARRILLO stated that she finishes her job for A & B, Inc., (possibly referring to
payroll reports) on Sundays and on Mondays the reports for P H Food, Inc. in Morton.
CARRILLO later stated that she was not afraid of him (referring to Salvador DELGADO) and
she knew he was dirty.

24. SA-110-JA stated that because of what the employees were saying, he/she wanted
to know if they were doing the same here (referring to papers/documents) at the plant in Morton.
CARRILLO responded that if this was the case, and not use a temporary company! (possibly
referring to payroll company), it is a responsibility and “Victor” (Huo You LIANG) who does
not want to be responsible for all these people (referring employees). CARRILLO then sated that
is too much of responsibility when a temporary company is not used.

25. At approximately 11:00 am, SA-110-JA asked CARRILLO what would happened
with all these people they have (referring to employees at P H Food, Inc.) if they (referring to

immigration) come, because he/she would get in trouble (meaning that he/she is also involved in

 

1 P H Food, Inc. uses PMI Resources, Inc., and/or J & J Enterprises, L.L.C. to process payroll for the plants, which
are located in Shreveport, Louisiana.
Case 3:19-mj-00211-LRA Document 1 Filed 08/05/19 Page 11 of 20

the hiring of illegal aliens). CARRILLO indicated to SA-110-JA, not to be worried because
he/she is not responsible for checking their “papers”. CARRILLO further stated that if they came
here (referring to immigration), she would refer them to Shreveport (PMI Resources, who
provides payroll services to P H Food, Inc.). (AGENT NOTE: Agents believe CARRILLO plans
to minimize her involvement in the employment of illegal aliens by referring ICE officials to
PMI Resources, L.L.C. in Shreveport, LA) At approximately 11:07 am the conversation ended.
ALTERNATIVES TO DETENTION

26. ICE routinely utilizes the Alternatives to Detention (ATD) Program for subjects
in ICE custody. The Alternatives to Detention Program is a flight-mitigation tool that uses
technology and case management to ensure compliance with release conditions and facilitate
alien compliance with court hearings and final orders of removal while allowing aliens to remain
in their community contributing to their families, community organizations, and, if necessary,
wrapping-up their affairs in the United States. as they move through immigration proceedings.
The ATD Program is not a substitute for detention nor is it used as a removal tool; however, the
program may be appropriate for an alien who is released pursuant to: an Order of Release on
Recognizance (OREC), an Order of Supervision (OSUP), a grant of parole; or a bond (unless the
immigration judge or board of immigration appeals has determined custody and did not include
ATD as a provision). To be eligible for the ATD program participants must be adults 18 years of
age or older, be removable, and be at some stage of immigration proceedings. The ATD Program
supervises participants, with contractor support, utilizing a combination of home visits, office
visits, alert response, court tracking, and technology. The current government contractor (BI
Inc.) for ATD operates under the Intensive Supervision Appearance Program (ISAP). The

contract known as ISAP III allows ATD officers the ability to determine the frequency of home

10
Case 3:19-mj-00211-LRA Document1 Filed 08/05/19 Page 12 of 20

and office visits, types of technology, telephonic, GPS or SmartLink, court and alert
management. Case management levels and technology assignment can be reviewed and adjusted
by the ATD officer at any time depending upon change in circumstances and compliance.

27. The ATD Program utilizes three (3) different forms of technology that help
monitor participants while enrolled in the program. The forms of technology include:

a. Telephonic reporting utilizes a participant’s voice to create a biometric
voiceprint during the enrollment process, every time the participant calls
in his/her voice is compared against the voiceprint.

b. GPS monitoring requires at least three (3) satellites to locate a unit
attached to the participant’s ankle. When a participant is within range of
more than three satellites a GPS unit give more accurate data regarding the
participant’s location.

c. SmartLink enables ATD officers and case specialists to keep participants
focused on the conditions of release via their smartphone or tablet, they
are able to verify a participant’s identity, determine their location, and
quickly collect status change information.

28. Enrollment in the ATD program does not grant any immigration benefits
including employment authorization.

ILLEGAL ALIENS ENROLLED IN ATD & EMPLOYED BY A & B, INC,

 

29. Queries of the subjects currently enrolled in the ICE/ERO Jackson ATD program,
revealed as of July 29, 2019, four illegal aliens are currently working at A & B, Inc., located at

1842 Highway 43 North, Pelahatchie, MS 39145.

11
Case 3:19-mj-00211-LRA Document 1 Filed 08/05/19 Page 13 of 20

30. Below are three of the subjects currently enrolled in the ICE/ERO Jackson ATD
program and the analysis of historical GPS coordinates for the subjects along with their history:
a. On August 19, 2018 Blanca MARTINEZ-Escalante, a Guatemalan

national, was encountered by UNITED STATES Border Patrol agents
about five miles east of the San Luis, Arizona Port of Entry. At the time of
the encounter, MARTINEZ-Escalante was accompanied by her juvenile
children. USBP agents determined MARTINEZ-Escalante had unlawfully
entered the United Stated from Mexico, at a place other than as designated
by the Secretary of Homeland Security and did not possess legal
documents to work or reside in the United States. MARTINEZ-Escalante
was arrested by USBP and transported to the Yuma Border Patrol Station
for further administrative processing. MARTINEZ-Escalante was
processed for a Reinstatement of a Prior Removal Order and turned over
to ICE for custody determination. At that time, MARTINEZ-Escalante
provided ICE with an address of 76 Sessums St., Apt F-4, Morton, MS
39117, and was enrolled in the ICE/ERO/ATD program with GPS

monitoring pending removal from the United States.

Queries of the historical GPS coordinates associated with MARTINEZ-
Escalante’s electronic monitoring ankle bracelet revealed numerous daily
captured coordinates located within the A & B, Inc. Processing Plant
located in Pelahatchie, MS. Historical GPS coordinates also revealed
MARTINEZ-Escalante travels from her address (76 Sessums St., Apt F-4,

Morton, MS 39117) to the A & B, Inc. Processing Plant multiple times a
12
Case 3:19-mj-00211-LRA Document1 Filed 08/05/19 Page 14 of 20

week. Upon arriving at the A & B, Inc. Processing Plant, MARTINEZ-
Escalante remains on the A & B, Inc. Processing Plant property for
approximately 6 to 8 hours. For example, on July 26, 2019 at
approximately 5:43 am MARTINEZ-Escalante arrived at the A & B, Inc.
Processing Plant. MARTINEZ-Escalante remained at the A & B, Inc.
Processing Plant until approximately 12:02 pm when she departed and

returned to her residence.

Record checks for MARTINEZ-Escalante revealed that on November 7,
2018, she filed an application (receipt number MSC1990181722) for
employment authorization with United States Citizenship and Immigration
Services (USCIS). This application is still pending and has not been
adjudicated, therefore, MARTINEZ-Escalante does not possess
employment authorization from the United States Department of

Homeland Security.

b. On February 4, 2019, Juan GREGORIO-Juan, a Guatemalan national, was
encountered by UNITED STATES Border Patrol agents in the Rio Grande
Valley, Texas Border Patrol Sector. At the time of the encounter,
GREGORIO-Juan was accompanied by his juvenile child. USBP agents
determined GREGORIO-Juan had unlawfully entered the United Stated
from Mexico, at a place other than as designated by the Secretary of
Homeland Security and did not possess legal documents to work or reside

in the United States. GREGORIO-Juan was arrested by USBP and

13
Case 3:19-mj-00211-LRA Document 1 Filed 08/05/19 Page 15 of 20

transported to the McAllen Border Patrol Station for further administrative
processing. GREGORIO-Juan was served with a Notice to Appear (NTA)
and turned over to ICE for custody determination. At that time,
GREGORIO-Juan provided ICE with an address of 411 Battle Rd., Forest,
MS 39074, and on April 4, 2019, he was enrolled in the ICE/ERO/ATD

program with GPS monitoring pending removal from the United States.

Queries of the historical GPS coordinates associated with GREGORIO-
Juan’s electronic monitoring ankle bracelet revealed numerous daily
captured coordinates located within the A & B, Inc. Processing Plant in
Pelahatchie, MS. Historical GPS coordinates also revealed GREGORIO-
Juan travels from his current address (411 Battle Rd., Forest, MS 39074)
to the A & B, Inc. Processing Plant multiple times a week. Upon arriving
at the A & B, Inc. Processing Plant, GREGORIJO-Juan remains on the A &
B, Inc. Processing Plant property for approximately 6 to 8 hours. For
example, on July 26, 2019, at approximately 6:00 am GREGORIO-Juan
arrived at the A & B, Inc. Processing Plant. GREGORIO-Juan remained at
the A & B, Inc. Processing Plant until approximately 1:27pm when he

departed and returned to his residence.

Record checks for GREGORIO-Juan revealed that he does not possess
employment authorization from the United States Department of

Homeland Security.

14
Case 3:19-mj-00211-LRA Document1 Filed 08/05/19 Page 16 of 20

c. On January 24, 2019 Jaquelin Paulina MATIAS-Martinez de Gomez, a
Guatemalan national, was encountered by UNITED STATES Border
Patrol agents in the Lordsburg, New Mexico Border Patrol area of
responsibility. At the time of the encounter, MATIAS-Martinez de Gomez
was accompanied by her juvenile child. USBP agents determined
MATIAS-Martinez de Gomez had unlawfully entered the United Stated
from Mexico, at a place other than as designated by the Secretary of
Homeland Security and did not possess legal documents to work or reside
in the United States. MATIAS-Martinez de Gomez was arrested by USBP
and transported to the Deming Border Patrol Station for further
administrative processing. MATIAS-Martinez de Gomez was served with
a Notice to Appear (I-862) and turned over to ICE for custody
determination. At that time, MATIAS-Martinez de Gomez provided ICE
with an address of 278 Morris Tullos Dr., Morton, MS 39117, and was
enrolled in the ICE/ERO/ATD program with GPS monitoring pending

removal from the United States.

Queries of the historical GPS coordinates associated with MATIAS-
Martinez de Gomez’ electronic monitoring ankle bracelet revealed
numerous daily captured coordinates located within the A & B, Inc.
Processing Plant located in Pelahatchie. Historical GPS coordinates also
revealed MATIAS-Martinez de Gomez travels from her current address
(278 Morris Tullos Dr., Morton, MS 39117) to the A & B, Inc. Processing

Plant multiple times a week. Upon arriving at the A & B, Inc. Processing
15
Case 3:19-mj-00211-LRA Document1 Filed 08/05/19 Page 17 of 20

Plant, MATIAS-Martinez de Gomez remains on the A & B, Inc.
Processing Plant property for approximately 6 to 8 hours. For example, on
July 26, 2019, at approximately 5:25 am MATIAS-Martinez de Gomez
arrived at the A & B, Inc. Processing Plant. MATIAS-Martinez de Gomez
remained at the A & B, Inc. Processing Plant until approximately 12:11

when she departed and returned to her residence.

Record checks for MATIAS-Martinez de Gomez revealed she does not
possess employment authorization from the United States Department of

Homeland Security.

RECENT ARREST OF AN ILLEGAL ALIEN EMPLOYED BY A & B, Inc.

31. On June 18, 2019, HSI Agents conducted surveillance at A & B, Inc., located at
1842 Highway 43 North, Pelahatchie, MS 39145. At approximately 1:05 pm, HSI agents
observed a silver Chrysler Town & Country minivan, bearing MS license plate LJH198, depart
from the parking lot of A & B, Inc. and travel north on Highway 43.

32. At approximately 1:10 pm, a lawful traffic stop was conducted by Mississippi
Highway Patrol (MHP) for speeding. The driver of the vehicle was identified as Elmer Amadeo
RAMIREZ-Coronado. Special Agents from HSI Jackson responded to the traffic stop and
RAMIREZ-Coronado was identified to be a native and citizen of Guatemala that entered the
United States without inspection or admission. RAMIREZ-Coronado was then issued traffic
citations for no driver’s license, no proof of liability insurance, and speeding 67/55 by MHP.
RAMIREZ-Coronado was placed under arrest by HSI agents and transported to HSI Jackson for

further administrative processing.

16
Case 3:19-mj-00211-LRA Document 1 Filed 08/05/19 Page 18 of 20

INTERVIEW OF ELMER AMADEO RAMIREZ-CORONADO

33. On June 18, 2019, HSI SA Brent Young and ERO DO Francisco Ayala conducted
an interview of Elmer Amadeo RAMIREZ-Coronado at the HSI Jackson, MS office.

34. |RAMIREZ-Coronado stated that he has worked at the “chinos” chicken
processing plant located in Pelahatchie (known by HSI as A & B, Inc. and located at 1842
Highway 43 North, Pelahatchie, MS 39145) for about 6 years. According to RAMIREZ-
Coronado, the plant manager is Salvador DELGADO, also known as “Chava”, who to his
knowledge has always been the manager of said plant. RAMIREZ-Coronado stated that the plant
is owned by the same owners of the plant located in Morton, MS (P H Food, Inc.).

35. | RAMIREZ-Coronado stated to HSI agents that he uses his real name to work at
the chicken processing plant. RAMIREZ-Coronado indicated that when he asked DELGADO
for a job at the chicken processing plant, he was only required to provide his name. According to
RAMIREZ-Coronado, he was not required to provide an identification document nor a social
security number (SSN) to be employed at the chicken processing plant. RAMIREZ-Coronado
stated that everybody else at the plant was only required to provide their names to be employed
by DELGADO.

36. | RAMIREZ-Coronado indicated that the chicken processing plant (A & B, Inc.)
currently employs about 80 foreign nationals, who RAMIREZ-Coronado mostly identified as
illegal aliens from Mexico and Guatemala. RAMIREZ-Coronado also stated that out of the
approximately 80 employees, 5 to 10 of them may have immigration documents allowing them
to be present in the United States. RAMIREZ-Coronado stated the plant operates from 6:00 am

to 2:30 pm; however, the plant would continue operating past 2:30 pm until all orders for

17
Case 3:19-mj-00211-LRA Document 1 Filed 08/05/19 Page 19 of 20

chicken are completed. RAMIREZ-Coronado stated he is paid every two weeks an average of
$900.00 USD and is paid by check.

37. According to RAMIREZ-Coronado, there is an unidentified Chinese male that
works in the office, but he does not know his identity. RAMIREZ-Coronado indicated the
Chinese male is always on the office’s computer.

38. This affidavit is being submitted simultaneously with an administrative warrant
for inspection to search at A & B, Inc., located at 1842 Highway 43 North, Pelahatchie,
Mississippi 39145, for persons believed to be working in the United States without authorization.

| CONCLUSION

39. Based on the facts and information as stated in this affidavit and my training and
experience, I submit that this affidavit supports probable cause for a warrant to search the
PREMISES described in Attachment A to seize the items described in Attachment B.

40. Based upon my training and experience, combined with the facts and observations
set forth in the foregoing paragraphs, I have reason to believe and do believe there exists
probable cause that evidence of violations of Title 8, United States Code, Section 1324(a),
Unlawful Employment of Aliens, Title 18, United States Code, Section 1001, Title 18, United
States Code, Section 1546(a), Fraud and misuse of visas, permits, and other documents to gain
employment, Title 18, United States Code, Section 1028(a)(7), Fraud and related activity in
connection with identification documents, authentications features, and information, Title 18,
United States Code, Section 1015(e), False statement to obtain benefits or employment, Title 18,
United States Code, Section 911, False claim to be a Citizen of the United States, and Title 42,

United States Code, Section 408(a)(7)(B), Use of Unauthorized Social Security Number and

18
Case 3:19-mj-00211-LRA Document1 Filed 08/05/19 Page 20 of 20

fruits of such crimes or property designed, intended for or used for such crimes are located at the
PREMISES described in Attachment A.

41. In consideration of the facts presented, I respectfully request that this Court issue
a search warrant for the premises located at 1842 Highway 43 North, Pelahatchie, MS 39145,
and all appurtenances thereto as more fully described in Attachment A and authorize the seizure
of the items described in Attachment B to this Affidavit.

REQUEST FOR SEALING

42. I further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation.

Respectfully submitted,

Cd Jedd wd LL: Op.
Anthony Tédd Williams Jr’
Special Agent
United States Immigration and Customs
Enforcement
Homeland Security Investigations

Ya
Subscribed and sworn to before me on the C5 __ day of August, 2019.

LINDA R. ANDERSON ~
UNITED STATES MAGISTRATE JUDGE

19
